PD-0879-15
*
                                 PD-0879-15                             COURT OF CRIMINAL APPEALS
                                                                                        AUSTIN, TEXAS
                                                                         Transmitted 8/7/2015 2:38:56 PM
                                                                          Accepted 8/11/2015 1:58:08 PM
                                                                                         ABEL ACOSTA
                                  NO. 04-14-00378-CR
                                                                                               CLERK


    ROBERTO GARCIA                             §   IN THE COURT OF
                                               §
    VS.                                        §   CRIMINAL APPEALS
                                               §
    STATE OF TEXAS                             §   OF TEXAS

                           MOTION TO EXTEND TIME TO

                  FILE PETITION FOR DISCRETIONARY REVIEW


    TO THE HONORABLE JUDGES OF SAID COURT:

          Now comes ROBERTO GARCIA, Appellant in the above styled and
    numbered cause, and moves for an extension of time of 30 days to file a petition
    for discretionary review, and for good cause shows the following:
          1.      On June 8, 2015, the Court of Appeals affirmed appellant's
    conviction.   ROBERTO GARCIA v. State, 04-14-00378-CR.              This petition is
    therefore due on July 9, 2015, thirty (30) days from the date that the Court of
    Appeals affirmed appellant's conviction.
          2.      Counsel has been unable to complete the petition for the following
    reasons: Counsel has been unable to complete the petition due to the fact that
    counsel has been battling illness that has resulted in his hospitalization on two
    separate occasions. Counsel was hospitalized on July 13, 2015, at Christus Spohn
    Kleberg in Kingsville, Kleberg County, Texas. Counsel was hospitalized on July
    27, 2015, at Christus Spohn Hospital Shoreline in Corpus, Christi, Texas. It was
    medically necessary for Counsel to undergo a surgery on August 7, 2015, that
    resulted in the failure to meet the extension deadline to file a petition for
    discretionary review. Counsel is currently recovering.                 FILED IN
          3.      Defendant is currently free on bond.        COURT OF CRIMINAL APPEALS
                                                                        August 11, 2015

                                                                  ABEL ACOSTA, CLERK
      WHEREFORE,          PREMISES        CONSIDERED,          appellant respectfully
requests an extension of 30 days to file a petition for discretionary review.


                                        Respectfully submitted,

                                        DAVID T. GARCIA
                                        721 E. King
                                        KINGSVILLE, TX 78363
                                        Tel: (361) 595-4142
                                        Fax: (361) 595-0544

                                               /s/David T. Garcia

                                        By:.
                                           DAVID T. GARCIA
                                           State Bar No. 07631800
                                           davidtgarcia0881 @gmail.com
                                           Attorney for ROBERTO GARCIA



                          CERTIFICATE OF SERVICE


      This is to certify that on August 7, 2015, a true and correct copy of the above
and foregoing document was served on the District Attorney's Office, Brooks
County, 100 East Miller Street, Falfurrias, Texas 78355, by mail.


                                         /s/David T. Garcia



                                        DAVID T. GARCIA